 In the MatterOf POWHATANBRASS AND IRONWORKSandUNITEDCONSTRUCTION WORKERS,LOCAL 111Case No. R-5810.-Decided September 2,1943Mr. L. I. Rice,of Martinsburg, W. Va., for the Company.Mr. Daniel Quigley,of Washington, D. C., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, Local111, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Pow-hatan Brass and Iron Works, Ranson, West Virginia, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Keith W. Blinn, TrialExaminer. Said hearing was held at Martinsburg, West Virginia, onAugust 10, 1943. The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The rulings of the Trial Examiner made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPowhatan Brass and Iron Works, a West Virginia corporation, isengaged in the manufacture, construction, sale, and distribution ofbrass fittings at Ranson, West Virginia.During the first 6 monthsof 1943 the Company purchased raw materials (consisting of brass,tin, sand, coal, and coke) having a value in excess of $120,000, ofwhich approximately 90 percent was shipped to the plant from points52 N. L.R. B., No. 51.360 POWHATAN BRASS AND IRON WORKS361outside the State of West Virginia.During the same period theCompany manufactured finished products having a value in excessof $240,000, of which approximately 90 percent was shipped to pointsoutside the State of West Virginia.The Company admits that itis engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited ConstructionWorkers, Local 111, is a labor organizationaffiliatedwith District 50 of the United Mine Workers of America.It admits to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENItATIONOn July 7, 1943, a representative of the Union requested that theCompany recognize the Union as the exclusive collective bargainingrepresentative of its production employees.The Company repliedin' substance that recognition would be withheld until the Union wascertified by the Board.A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all employees of the Company, excluding the office and clericalemployees, shipping clerks, watchmen, and the manager, superin-tendent, foremen, subforemen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth therein.i The Field Examiner stated that the Union submitted to him 22 authorization cards, allbearing apparently genuine original signatures;and that 19 of the signatures were namesof persons whose names appeared on the Company's pay roll for the period ending July 20,1943, which listed 36 employees in the unit claimed to be appropriate. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Powhatan Brassand Iron Works, Ranson, West Virginia, an election by secret ballotshall be conducted as early as possible,, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or' been dischargedfor cause, to determine whether or not they desire to be representedby United Construction Workers, Local 111, affiliated with the UnitedMine Workers of America,2 for the purposes of collective bargaining.'CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.2The Union expressed a preference at the hearing that its name appear on the ballot asset forth in the Direction of Election.